1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     HEATH VINCENT FULKERSON,                         Case No. 3:19-cv-00714-MMD-WGC
7                                        Plaintiff,                  ORDER
             v.
8
      FARMERS INSURANCE GROUP, et al.,
9
                                    Defendants.
10

11          Plaintiff Heath Vincent Fulkerson sues Farmers Insurance Group, and its Reno,

12   Nevada-based agent John S. Barsanti, alleging they have violated Farmer’s company

13   policies, along with unspecified state and federal insurance laws, in processing an

14   insurance claim. (ECF No. 1-1.) Before the Court is the Report and Recommendation

15   (“R&R” or “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF

16   No. 7), recommending that the Court grant Plaintiff’s in forma pauperis application (“IFP

17   Application”), but dismiss this case, because Plaintiff alleges Farmers is a Nevada

18   corporation, which defeats Plaintiff’s allegation that the Court has diversity jurisdiction

19   over this case. To date, no objection to the R&R has been filed. For this reason, and as

20   explained below, the Court adopts the R&R and will dismiss this case.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the Court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” Id. Where a party fails to object, however,

26   the court is not required to conduct “any review at all . . . of any issue that is not the

27   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also United States

28   v. Reyna-Tapia, 328 F.3d 1114, 1116 (9th Cir. 2003) (“[D]e novo review of the magistrate
1    judges’ findings and recommendations is required if, but only if, one or both parties file

2    objections to the findings and recommendations.”) (emphasis in original); Fed. R. Civ. P.

3    72, Advisory Committee Notes (1983) (providing that the court “need only satisfy itself

4    that there is no clear error on the face of the record in order to accept the

5    recommendation”).

6           While Plaintiff has failed to object to Judge Cobb’s recommendation to grant

7    Plaintiff’s IFP application but dismiss this case, the Court will conduct a de novo review

8    to determine whether to adopt the R&R. Judge Cobb found that complete diversity is

9    lacking here because Plaintiff alleges Farmers is a Nevada corporation. (ECF No. 7 at 2-

10   3.) Judge Cobb therefore concluded that the Court lacks jurisdiction over Plaintiff’s case,

11   and recommends that it be dismissed without prejudice so Plaintiff may re-assert his

12   claims in the correct court. (Id. at 3.) Having reviewed the R&R and the Complaint (ECF

13   No. 1-1), the Court agrees with Judge Cobb.

14          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

15   7) is accepted and adopted in full.

16          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

17   No. 1) is granted. Plaintiff is permitted to maintain this action without prepaying the filing

18   fee or giving security therefor. This order granting IFP status does not extend to the

19   issuance of subpoenas at government expense.

20          The Clerk of Court is directed to file the Complaint (ECF No. 1-1).

21          It is further ordered that Plaintiff’s case is dismissed in its entirety, without prejudice

22   but without leave to amend, for lack of subject-matter jurisdiction.

23   ///

24   ///

25   ///

26   ///

27   ///

28                                                  2
1            The Clerk of Court is further directed to enter judgment accordingly and close this

2    case.

3            DATED THIS 7th day of January 2020.

4

5                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                3
